Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2184
                      Lower Tribunal No. F18-17750
                          ________________


                     Reinier Gonzalez-Etupinan,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.

      M. Jordi Zaragoza, P.A., and M. Jordi Zaragoza (Fort Pierce), for
appellant.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.